TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00550-CV



            Paul Sims, Individually and as next friend of N.S., a minor, Appellant

                                                 v.

                                  Carla Kay Weaver, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 08-598-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Paul Sims, Individually and as next friend of N.S., a Minor, has filed an

unopposed motion to dismiss the appeal, informing this Court that he no longer desires to pursue his

appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: January 6, 2011